DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-10 and 12-16 are on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7, 3, 2, 4, 5, 9-11, 13 and 14-16 of U.S. Patent No.10515305 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, 6-10 and 12-16 of instant application is anticipated by claims 1 and 7, 3, 2, 4, 5, 9-11, 13 and 14-16  of U.S Patent No.  10515305 B2.
Instant Application
U.S. Patent No.10515305 B2
A recognition apparatus comprising: a memory configured to store a neural network comprising a previous layer of neurons, and a current layer of neurons that are activated based on first synaptic signals and second synaptic signals, the first synaptic signals being input from the previous layer, and the second synaptic signals being input from the current layer; and a processor configured to generate a recognition result based on the neural network, wherein the neurons of the current layer in the neural network are classified into at least one group, and an activation neuron among the neurons includer in the same group generates a second synaptic signal to inhibit other neurons in the same group.
A recognition apparatus comprising: a memory configured to store a neural network comprising a previous layer of neurons, and a current layer of neurons that are activated based on first synaptic signals and second synaptic signals, the first synaptic signals being input from the previous layer, and the second synaptic signals being input from the current layer; and a processor configured to generate a recognition result based on the neural network, wherein an activation neuron among the neurons of the current layer generates a first synaptic signal to excite or inhibit neurons of a next layer, and generates a second synaptic signal to inhibit neurons other than the activation neuron in the current layer.

7. The recognition apparatus of claim 6, wherein the current layer comprises another group of neurons, the other group corresponding to the receptive field, and each of the neurons sharing the receptive field is connected to all of the neurons included in the other group corresponding to the receptive field.
2. The recognition apparatus of claim 1, wherein the activation neuron adjusts a membrane potential of the other neurons in the same group based on the second synaptic signal.
3. The recognition apparatus of claim 1, wherein the activation neuron adjusts a membrane potential of the other neurons based on the first synaptic signals and the second synaptic signals.
4. The recognition apparatus of claim 1, wherein the neurons of the current layer comprise spiking neurons.
2. The recognition apparatus of claim 1, wherein the neurons of the current layer comprise spiking neurons.
6. The recognition apparatus of claim 1, wherein the activation neuron transmits the second synaptic signal to the other neurons in the same group based on a lateral inhibition coefficient of the activation neuron.
4. The recognition apparatus of claim 1, wherein the activation neuron transmits the second synaptic signal to the other neurons based on a lateral inhibition coefficient of the activation neuron.
7. The recognition apparatus of claim 1, wherein a neuron receiving the second synaptic signal among the other neurons decreases a membrane potential of the neuron based on a membrane potential threshold of the neuron and a lateral inhibition coefficient.
5. The recognition apparatus of claim 4, wherein a neuron receiving the second synaptic signal among the other neurons decreases a membrane potential of the neuron based on a membrane potential threshold of the neuron and the lateral inhibition coefficient.
8. The recognition apparatus of claim 1, wherein a membrane potential of the neurons of the current layer is within a range based on a membrane potential threshold of the neurons of the current layer.
9. The recognition apparatus of claim 1, wherein a membrane potential of the neurons of the current layer is within a range based on a membrane potential threshold of the neurons of the current layer.
9. The recognition apparatus of claim 1, wherein the processor is further configured to change a membrane potential time constant value of neurons included in the neural network based on a result of a comparison between a magnitude of input signals that are input to the neural network and a reference value.
10. The recognition apparatus of claim 1, wherein the processor is further configured to change a membrane potential time constant value of neurons included in the neural network based on a result of a comparison between a magnitude of input signals that are input to the neuron network and a reference value.
10. The recognition apparatus of claim 9, wherein the processor is further configured to increase the membrane potential time constant value of the neurons included in the neural network in response to the magnitude of the input signals being less than a first reference value.
11. The recognition apparatus of claim 10, wherein the processor is further configured to increase the membrane potential time constant value of the neurons included in the neural network in response to the magnitude of the input signals being less than a first reference value.
12. The recognition apparatus of claim 1, wherein the first synaptic signals are input over time, and wherein a membrane potential of the neurons of the current layer changes based on a weight of synapses corresponding to the first synaptic signals.
13. The recognition apparatus of claim 1, wherein the first synaptic signals are input over time, and wherein a membrane potential of the neurons of the current layer changes based on a weight of synapses corresponding to the first synaptic signals.
13. The recognition apparatus of claim 1, wherein in response to the first synaptic signals not being input, a membrane potential of the neurons of the current layer is decreased at a rate over time.
14. The recognition apparatus of claim 1, wherein in response to the first synaptic signals not being input, a membrane potential of the neurons of the current layer is decreased at a rate over time.
14. The recognition apparatus of claim 1, wherein the activation neuron outputs a spike signal in response to a membrane potential of the activation neuron exceeding a membrane potential threshold of the activation neuron, and the membrane potential of the activation neuron is decreased in response to the spike signal being output.
15. The recognition apparatus of claim 1, wherein the activation neuron outputs a spike signal in response to a membrane potential of the activation neuron exceeding a membrane potential threshold of the activation neuron, and the membrane potential of the activation neuron is decreased in response to the spike signal being output.
15. The recognition apparatus of claim 14, wherein the membrane potential of the activation neuron is decreased by a value proportional to the membrane potential threshold of the activation neuron, or the membrane potential of the activation neuron is decreased by a rate proportional to the membrane potential threshold of the activation neuron.
16. The recognition apparatus of claim 15, wherein the membrane potential of the activation neuron is decreased by a value proportional to the membrane potential threshold of the activation neuron, or the membrane potential of the activation neuron is decreased by a rate proportional to the membrane potential threshold of the activation neuron.
16. The recognition apparatus of claim 1, wherein a value of a lateral inhibition coefficient of the activation neuron is determined based on a weight of synapses corresponding to each of the neurons of the current layer.
17. The recognition apparatus of claim 1, wherein a value of a lateral inhibition coefficient of the activation neuron is determined based on a weight of synapses corresponding to each of the neurons of the current layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,  and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Neurocomputing144, pp. 526–536, 2014) in view of Agrawal et al (U.S PG-PUB NO. 20150278641 A1).
	-Regarding claim 1,  Wang discloses a spiking neural network (Abstract; Figs. 1-10; Tables 1-6) 
    PNG
    media_image1.png
    533
    673
    media_image1.png
    Greyscale
comprising a previous layer of neurons (Fig. 2, input layer), and a current layer of neurons (Fig. 2, hidden layer) that are activated based on first synaptic signals (Fig. 2, selectively activated connection) and second synaptic signals (Fig. 2, inhibitory connection), the first synaptic signals being input from the previous layer, and the second synaptic signals being input from the current layer (Fig. 2); and generating a recognition result based on the neural network (Abstract, “classify the inputs”; Fig. 2, class 1 … class m; Tables 2-3; Page 527, 2nd Col., 3rd paragraph; Page 534, section 3.2), wherein the neurons of the current layer in the neural network are classified into at least one group (Fig. 2, hidden layer; Page 528, 2nd Col., Section 2.3.1; Page 535, 1st Col., Section 4, 1st paragraph; it is well known that spiking neural network normally groups neurons corresponding to receptive fields. See reference Schliebs et al, Evolving Systems (2013) 4:87–98), and an activation neuron among the neurons included in the same group generates a second synaptic signal to inhibit other neurons in the same group (Fig. 2, fast inhibitory connection; Page 528, section 2.3.1; This is also a well-known fact for spiking neural network. See reference Floreano WO 2004027704 A1 Figures 1-2).
	Wang is silent to teach a memory configured to store the spiking neural network and a processor to execute the neural network.
In the same field of endeavor, Agrawal teaches A method for invariantly representing an object using a spiking neural network (Agrawal: Abstract; FIGS. 1-16). Agrawal further teaches a memory configured to store a spiking neural network and a processor to execute the neural network for learning and recognition (Agrawal: [0006]; FIGS. 7-8; [0036]; [0077]-[0079]; [0081]; [0127]-[0128]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Agrawal in order to implement a feasible spiking neural network system for classifications.
-Regarding claim 2, Wang does not teach wherein the activation neuron adjusts a membrane potential of the other neurons in the same group based on the second synaptic signal. However, this is also a well-known fact for spiking neural network (See reference Floreano WO 2004027704 A1 Figures 1-2, Page 4 line 25 – Page 5 line 13).
In the same field of endeavor, Agrawal teaches a method for invariantly representing an object using a spiking neural network (Agrawal: Abstract; FIGS. 1-16). Agrawal also teaches wherein the activation neuron adjusts a membrane potential of the other neurons in the same group based on the second synaptic signal (Agrawal: [0035]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Agrawal in order to implement a feasible spiking neural network system for classifications.
-Regarding claim 3, the combination further t discloses determining an exponential decay term for the neurons included in the same group (Wang: Page 528, Section 2.1, “α-function, … where  τ represents the membrane potential decay time constant”), and determine a membrane potential of each of the neurons included in the same group, based on the exponential decay term (Wang: Page 528, Section 2.1, the spike response function is governed by a Heaviside function of an α-function”). Actually, Agrawal also teaches determining an exponential decay term for the neurons included in the same group, and determining a membrane potential of each of the neurons included in the same group, based on the exponential decay term (Agrawal: [0049]; [0061]-[0062]).
-Regarding claim 4, the combination further discloses wherein the neurons of the current layer comprise spiking neurons (Wang: Abstract; Fig. 2).
-Regarding claim 5, the combination further discloses wherein the activation neuron further generates a first synaptic signal to excite or inhibit neurons of a next layer (Wang: Fig. 2).
-Regarding claim 6, the combination further discloses wherein the activation neuron transmits the second synaptic signal to the other neurons in the same group based on a lateral inhibition coefficient of the activation neuron (Wang: Fig. 2; Page 528, Section 2.3.1, “lateral inhibitory connections”; “coefficients” can be considered as input synaptic weights of the neuron).
-Regarding claim 7, Wang in view of Agrawal discloses the apparatus of claim 1.
Wang in view of Agrawal discloses wherein a neuron receiving the second synaptic signal among the other neurons decreases a membrane potential of the neuron based on a membrane potential threshold of the neuron and a lateral inhibition coefficient (Wang: Fig. 2; Page 528, Section 2.3.1, “Fast lateral inhibitory … Through lateral inhibitory connections, …”; “coefficients” can be considered as input synaptic weights of the neuron).
Wang is silent to teach a membrane potential threshold.
In the same field of endeavor, Agrawal teaches a method for invariantly representing an object using a spiking neural network (Agrawal: Abstract; FIGS. 1-16). Agrawal further teaches a membrane potential threshold (Agrawal: [0032]; [0035]; [0093]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Agrawal in order to implement a feasible spiking neural network system for classifications.
-Regarding claim 8, Wang discloses a membrane potential of the neurons of the current layer (Wang: Page 528, Section 2.1).
Wang is silent to teach a membrane potential within a range based on a membrane potential threshold.
In the same field of endeavor, Agrawal teaches a membrane potential within a range based on a membrane potential threshold (Agrawal: Abstract; FIGS. 1-16). Agrawal further teaches a membrane potential threshold (Agrawal: [0032]; [0035]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Agrawal in order to implement a feasible spiking neural network system for classifications.
-Regarding claim 9, the combination further discloses herein the processor is further configured to change a membrane potential time constant value of neurons included in the neural network based on a result of a comparison between a magnitude of input signals that are input to the neural network and a reference value (Agrawal: [0055], “a time delay may be incurred if there is a difference between a depolarization threshold                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                     and a peak spike voltage                         
                            
                                
                                    v
                                
                                
                                    p
                                    e
                                    a
                                    k
                                
                            
                        
                     …”; equations (3)-(4)).
-Regarding claim 12, the combination further discloses wherein the first synaptic signals are input over time (Wang: Fig. 2; Page 529, 1st Col., 1st paragraph, “each of which has different delay and weight … every 30ms”; Fig. 5), and wherein a membrane potential of the neurons of the current layer changes based on a weight of synapses corresponding to the first synaptic signals (Wang: Fig. 2; Page 528, Section 2.1; Page 529, 1st Col., 1st paragraph; Agrawal: [0054], equation (2)).
-Regarding claim 13, the combination further discloses wherein in response to the first synaptic signals not being input, a membrane potential of the neurons of the current layer is decreased at a rate over time (Wang: Page 528, Section 2.1, “spike response function … decay time constant”; Agrawal: [0061]-[0062]; FIG. 4).
-Regarding claim 14, the combination further discloses wherein the activation neuron outputs a spike signal in response to a membrane potential of the activation neuron exceeding a membrane potential threshold of the activation neuron, and the membrane potential of the activation neuron is decreased in response to the spike signal being output (Agrawal: FIG. 1; [0032], “When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike”; [0035], “In contrast, inhibitory signals generally hyperpolarize (i.e., lower) the membrane potential … prevent the membrane potential from reaching a threshold”).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Neurocomputing144, pp. 526–536, 2014) in view of Agrawal et al (U.S PG-PUB NO. 20150278641 A1), and further in view of Kuwata et al (EP 0362840 A2).
-Regarding claim 16, Wang in view of Agrawal discloses wherein the activation neuron transmits the second synaptic signal to the other neurons in the same group based on a lateral inhibition coefficient of the activation neuron (Wang: Fig. 2; Page 528, Section 2.3.1, “lateral inhibitory connections”; “coefficients” can be considered as input synaptic weights of the neuron).
Wang in view of Agrawal does not teach a lateral inhibition coefficient of the activation neuron is determined based on a weight of synapses. However, a person skilled in the art would understand the coefficient can be considered as a synaptic weight of the neuron.
Kuwata is an analogous art pertinent to the problem to be solved in this application and further discloses wherein a value of a lateral inhibition coefficient of the activation neuron is determined based on a weight of synapses corresponding to each of the neurons of the current layer (Kuwata: Page 16, lines 14-26, “ωi is the synaptic connection coefficient of the other neuron”; Page 18, lines 1-12, “inhibitory connection coefficient”; Fig. 23).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Agrawal with the teaching of Kuwata by determining a lateral inhibition coefficient of the activation neuron based on a weight of synapses corresponding to each of the neurons of the current layer in order to implement a feasible spiking neural network that neurons are easily sparked group by group.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Neurocomputing144, pp. 526–536, 2014) in view of Agrawal et al (U.S PG-PUB NO. 20150278641 A1), and further in view of Schliebs et al (Evolving Systems (2013) 4:87–98).
-Regarding claim 17, Wang in view of Agrawal discloses the apparatus of claim 1.
Wang in view of Agrawal discloses wherein the neurons included in the same group share a receptive field belonging to the previous layer (Wang: Page 528, section 2.3.1), Wang in view of Agrawal does not teach the receptive field being a set of neurons that provide synaptic signals to the neurons However, this is obvious and well known for person skilled in the art.
Schliebs is an analogous art pertinent to the problem to be solved in this application and further discloses receptive field being a set of neurons that provide synaptic signals to the neurons included in the same group, among a plurality of neurons of the previous layer (Schliebs: Figs. 3-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Agrawal with the teaching of Schliebs by sharing a receptive field which provides synaptic signals to the neurons included in the same group in order to allow the processing of spatio-temporal data and for feature and parameter optimization of spiking neural network (SNN) models to achieve better accuracy on classification.
-Regarding claim 18, the modification further discloses wherein neurons included in a group corresponding to the receptive field receive first synaptic signals from the neurons included in the receptive field through synapses (Wang: Page 528, section 2.3.1; Schliebs: Figs 3-5).
-Regarding claim 19, the modification further discloses wherein each of the neurons included in the receptive field is connected to all the neurons included in the group corresponding to the receptive field (Wang: Page 528, section 2.3.1; Schliebs: Figs 3-5).
Allowable Subject Matter
Claims 10-11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664